       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Annette Williams and all others                    Case No. 20-CV-1303 (DSD/BRT)
similarly situated,

             Plaintiffs,
                                                 MEMORANDUM OF LAW IN
       v.                                         SUPPORT OF MOTION TO
                                                  DISMISS BY DEFENDANT
the City of Minneapolis, Officers John             CITY OF MINNEAPOLIS
Doe 1-100,

             Defendants.


      Plaintiff alleges that she, along with other protestors, were subjected to

chemical irritant sprayed by an unnamed John Doe Minneapolis Police

Department (“MPD”) officer out of the officer’s squad car window on May 28,

2020. The City of Minneapolis (the “City”), however, cannot be held liable merely

because the John Doe may be employed by the MPD. The City may only be held

liable for its own conduct. Plaintiff’s complaint fails to plead sufficient facts to hold

the City liable under any of her express claims or to hold the City liable under a

Monell claim. Plaintiff also purports to bring a class action suit on behalf of all

peaceful protestors who have been injured by the Defendants actions.                The

putative class members do not have standing to pursue equitable relief, and the

allegations asserted are incompatible with class certification. Therefore, the City
          CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 2 of 25




respectfully moves the Court to dismiss the City from this lawsuit and dismiss the

class allegations in the complaint in their entirety.

                                         FACTS

          The City accepts as true the complaint’s allegations solely for the purpose of

this motion.

I.        A SINGLE INCIDENT ALLEGING USE OF FORCE

          The May 25, 2020 death of George Floyd sparked mass protests across the

country. (ECF 1 at ¶ 1.) Plaintiff alleges that she participated in one such protest in

Minneapolis on May 28, 2020. (Id. at ¶ 2.) According to Plaintiff, while she was

protesting, an unidentified member of the MPD drove by and sprayed chemical

irritant out of the driver’s side window of a squad car near or around her and other

protestors. (Id. at ¶¶ 2, 3.) Plaintiff alleges that exposure to the chemical irritant at

the time caused her to cough uncontrollably. (Id. at ¶¶ 8, 9.) This May 28, 2020

incident is the only incident involving the use of force against Plaintiff or any other

purported protestors that is specifically alleged in the complaint.

                                      ARGUMENT

     I.   STANDARD OF REVIEW

          A motion to dismiss under Rule 12(b)(6) tests whether the plaintiff has

pleaded a cognizable claim. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is


                                             2
         CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 3 of 25




plausible on its face.” Wartman v. United Food & Commercial Workers Local 653, 871

F.3d 638, 640 (8th Cir. 2017). A claim is facially plausible if its factual content

“allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir.

2009).

         “[A] Complaint need not contain ‘detailed factual allegations,’ but ‘it must

contain facts with enough specificity ‘to raise a right to relief above the speculative

level.’” Minnesota Majority v. Mansky, 708 F.3d 1051, 1055 (8th Cir. 2013) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[T]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Indeed, the court is “free to

ignore legal conclusions, unsupported conclusions, unwarranted inferences and

sweeping legal conclusions cast in the form of factual allegations.” Wiles v. Capitol

Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002).

II.      THE COMPLAINT DOES NOT ALLEGE ANY COGNIZABLE CLAIMS
         AGAINST THE CITY AND, ACCORDINGLY, THE CITY SHOULD BE
         DISMISSED FROM THIS SUIT.

         A.    Plaintiff’s Monell claim fails as a matter of law.

         The City cannot be held liable merely because a John Doe is purportedly

employed by the MPD. Bolderson v. City of Wentzville, Missouri, 840 F.3d 982, 985

(8th Cir. 2016). Indeed, even if the Court assumes that the complaint sufficiently


                                           3
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 4 of 25




alleges that the MPD John Doe’s alleged use of chemical irritant amounts to

unlawful retaliation or unlawful force against Plaintiff, that alone does not support

an allegation of liability against the City. Bd. of Cnty. Com'rs of Bryan Cnty., Okl. v.

Brown, 520 U.S. 397, 406–07 (1997) (“That a plaintiff has suffered a deprivation of

federal rights at the hands of a municipal employee will not alone permit an

inference of municipal culpability and causation; the plaintiff will simply have

shown that the employee acted culpably.”) (emphasis in original); Dahl v. Rice

County, Minn., 621 F.3d 740, 743–44 (8th Cir. 2010) (without evidence that sheriff’s

alleged assault of plaintiff arose from county policy or custom, plaintiff’s First

Amendment claims against the county fail).

      Rather, the City may only be held liable if its own conduct served as the

moving force behind the Plaintiff’s alleged constitutional violations. Monell v.

Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 690–91 (1978). “Liability for a constitutional

violation will attach to a municipality only if the violation resulted from an official

municipal policy, an unofficial custom, or a deliberately indifferent failure to train

or supervise an official or employee.” Bolderson, 840 F.3d at 985; Atkinson v. City of

Mountain View, 709 F.3d 1201, 1214 (8th Cir. 2013). To the extent that Plaintiff

attempts to keep the City in this suit based on her Monell claim, the complaint fails.

             1. Plaintiff’s complaint fails to allege unconstitutional policies.




                                            4
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 5 of 25




      The complaint fails to establish that a City policy was the moving force

behind the purported constitutional violations. A municipality is liable under

Section 1983 only where its policy is the moving force behind a constitutional

violation. Slaven v. Engstrom, 848 F.Supp.2d 994, 1002 (D. Minn. 2012) (citing

Monell, 436 U.S. at 694–95). A “policy” is an official policy, a deliberate choice

of a guiding principle, or procedure made by the municipal official who has

final authority regarding such matters. Mettler v. Whitledge, 165 F.3d 1197, 1204

(8th Cir. 1999). Only “deliberate” actions by a municipality can meet the “moving

force” requirement. Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. at 400.

      Here, Plaintiff’s complaint does not cite to a single official City policy that

she alleges to be unconstitutional. Rather, Plaintiff merely offers the formulaic

allegation that the City and the John Doe Defendants “acted under color of law…of

a statute, ordinance, regulation, resolution, policy, custom or usage when they

deprived Plaintiff of his [sic] Constitutional rights, privileges, and immunities.”

(ECF Doc. at ¶ 45.) However, such a generic recitation of elements, absent any

factual allegations, is insufficient to survive a motion to dismiss. Any unstated

inferences or sweeping conclusions that any John Doe defendant was acting under

an unconstitutional policy should be rejected on this Rule 12 motion. Wiles, 280

F.3d at 870.




                                           5
        CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 6 of 25




       To support any theory of liability under a generous reading of the complaint

one would have to infer that Plaintiff is basing her Monell claim solely on the

MPD’s purported “lack” of policy regarding retaliatory conduct by officers. (ECF

1 at ¶ 43(b)(iii).) Absence of policy direction alone, however, does not create

Monell liability. Whitney v. City of St. Louis, Missouri, 887 F.3d 857, 861, n. 5 (8th Cir.

2018) (“We also note that a failure to implement a specific policy does not equate

to a failure to adopt a constitutionally adequate policy.”); Atkinson v. City of

Mountain View, Mo., 709 F.3d 1201, 1216 (8th Cir. 2013) (explaining that the absence

of a binding, written policy that “would have prevented an unconstitutional act

by an employee otherwise left to his own discretion” is insufficient to impose

municipal liability); see also Pitts v. Ramsey County, 2018 WL 3118437, at *9 (D.

Minn. May 25, 2018) (granting City’s motion to dismiss Monell claim based on the

absence of a policy, specifically an alleged “failure to have and maintain a . . .

policy to protect citizens from police physical abuse”). As such, any attempt by

Plaintiff to sustain a Monell claim based on a purportedly unconstitutional policy,

or lack thereof, must be dismissed.

              2. Plaintiff’s complaint fails to plead sufficient facts to sustain an
                 unlawful custom claim.

       In addition to failing to allege an unconstitutional policy, the complaint fails

to allege sufficient facts to establish that the City had any unlawful custom that



                                            6
        CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 7 of 25




could    give   rise   to   Monell   liability.   To   establish   the   existence   of

a municipal “custom,” a plaintiff must show:

        (1) The existence of a continuing, widespread, persistent pattern of
            unconstitutional misconduct by the governmental entity's
            employees;

        (2) Deliberate indifference to or tacit authorization of such conduct
            by the governmental entity's policymaking officials after notice to
            the officials of that misconduct; and

        (3) Th[e] plaintiff['s] injur[y] by acts pursuant to the governmental
            entity's custom, i.e., [proof] that the custom was the moving force
            behind the constitutional violation.

Ware v. Jackson County, 150 F.3d 873, 880 (8th Cir. 1998). Plaintiff’s complaint fails

to establish these elements.

        In fact, Plaintiff’s complaint fails to specifically identify any alleged

unlawful custom. At best, reading the complaint generously, Plaintiff appears to

suggest broadly that the MPD had a custom of using excessive force and retaliation

against protestors. Inexplicably, however, Plaintiff does not cite to any other

specific instances of the use of force or retaliation against protestors other than her

incident on May 28, 2020. Instead, Plaintiff appears to base her unlawful custom

claim on a purported “corral and combat” strategy that she alleges was used “in

numerous instances throughout the city” following the death of George Floyd, in

which law enforcement officers concentrate protestors from opposing directions

for the purpose of using force on them. (Id. at ¶¶ 12-14.) Plaintiff’s complaint,


                                            7
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 8 of 25




however, does not allege a single specific instance of the “corral and combat

strategy” being implemented, nor does she allege that she herself was the subject

of any such law enforcement tactic. From the complaint, Plaintiff appears to have

been volitionally on a public sidewalk. (Id. at ¶ 2.)

      Plaintiff’s generic allegations regarding the purported use of the “corral and

combat” tactic are patently insufficient to establish the existence of a widespread

and persistent pattern. For a municipality “to be held liable on the basis of custom,

there must have been a pattern of ‘persistent and widespread’ unconstitutional

practices which became so ‘permanent and well settled’ as to have the effect and

force of law.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist., 901 F.2d 642,

646 (8th Cir. 1990) (citing Monell, 436 U.S. at 691). Here, Plaintiff’s vague allegation

that this purported “corral and combat” strategy was used “numerous” times

during this period of unprecedented civil unrest cannot fairly be described as

evidencing a practice that is “persistent and widespread.” In fact, courts have

routinely rejected custom claims premised on more frequent, specific instances of

conduct. See, e.g. Mettler, 165 F.3d at 1204 (noting that fifteen citizen complaints

against deputies failed to establish an unofficial custom); Brewington v. Keener, 902

F.3d 796, 802 (8th Cir. 2018) (citing favorably to Pineda v. City of Houston, 291 F.3d

325, 329 (5th Cir. 2002) as concluding that eleven incidents of police misconduct

were insufficient to establish an unconstitutional pattern).


                                           8
         CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 9 of 25




      Moreover, even if the Court determined that the purported “numerous”

instances of the “corral and combat” strategy could be considered persistent and

widespread, the complaint is wholly devoid of any factual allegations that the City

was deliberately indifferent to or tacitly approved of the alleged tactic. See Mick v.

Raines, 883 F.3d 1075, 1080 (8th Cir. 2018) (dismissing custom claim because

plaintiff did not “identify a sufficient number of unconstitutional acts to support

an inference of deliberate indifference to employee misconduct” or to meet the

“heavy     burden    required    to   establish   municipal    liability   through    an

unofficial custom”). To be sure, the complaint formulaically asserts that the City

was deliberately indifferent. (ECF 1 at ¶ 10, 21.) However, these conclusory legal

assertions are insufficient to make out a custom claim. Ashcroft v. Iqbal, 556 U.S. at

678; Wiles, 280 F.3d at 870 (courts are free to ignore sweeping legal conclusions cast

in the form of factual allegations); Westcott v. City of Omaha, 901 F.2d 1486, 1488

(8th Cir. 1990). Absent the presence of any alleged facts, it would be pure

speculation to assume that that the City was even aware these “numerous”

incidents of purported use of force. Such speculation is legally insufficient to

maintain any claim, let alone establish the stringent standard of fault required to

show deliberate indifference. Minnesota Majority, 708 F.3d at 1055 (8th Cir. 2013)

(explaining that a complaint must “contain facts with enough specificity ‘to raise

a right to relief above the speculative level.’”); Shrum ex rel. Kelly v. Kluck, 249 F.3d


                                           9
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 10 of 25




773, 780 (8th Cir. 2001) (applying a stringent standard of fault to the deliberate

indifference requirement of a custom claim). As such, any attempt by Plaintiff to

sustain a Monell claim based on a purportedly unconstitutional custom fails as a

matter of law.

      B.     Plaintiff has failed to state a viable conspiracy claim.

      Though it is not formally pled in the complaint, Plaintiff appears to allege

the existence of a conspiracy between the City and/or one or more of the John Doe

defendants. (ECF 1 at ¶ 42.) Any conspiracy claim by Plaintiff, pled or unpled, fails

as a matter of law. The elements of a 42 U.S.C. § 1983 conspiracy claim are: (1) that

the defendant conspired with others to deprive Plaintiff of his or her constitutional

rights; (2) that at least one of the alleged co-conspirators engaged in an overt act in

furtherance of the conspiracy; and (3) that the overt act injured the plaintiff. White

v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008). A plaintiff must also prove a

predicate deprivation of a constitutional right in order to prevail on a § 1983 civil

conspiracy claim. Id. Here, Plaintiff’s purported conspiracy claim can be swiftly

disposed of, because Plaintiff wholly fails to satisfy the first element of a

conspiracy claim against the City – that the City conspired with others for the

purpose of depriving Plaintiff or others of their constitutional rights.

      For a complaint to show that the defendants conspired, “the plaintiff must

allege with particularity and specifically demonstrate with material facts that the


                                          10
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 11 of 25




defendants reached an agreement.” Bonenberger v. St. Louis Metropolitan Police

Dept., 810 F.3d 1103, 1109 (8th Cir. 2016)(emphasis added); see also Reasonover v. St.

Louis Cty., 447 F.3d 569, 582 (8th Cir. 2006) (explaining that plaintiff must allege

with particularity “facts that the defendants reached an agreement”). Put another

way, a conspiracy claim “requires allegations of specific facts tending to show a

‘meeting of the minds’ among the alleged conspirators.” Murray v. Lene, 595 F.3d

868, 870 (8th Cir. 2010).

      Here, Plaintiff does not allege a single fact that could directly or indirectly

suggest a meeting of the minds between the City and/or any of the purported John

Doe defendants. Instead, Plaintiff offers only the conclusory allegation that the

City and one of more of the John Doe defendants acted “in concert”. (ECF 1 at ¶

42.) This allegation, however, amounts to no more than a recitation of an element

of a conspiracy claim, and, consequently, fails to meet basic pleading

requirements. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (stating that

conclusory allegations are insufficient to withstand Rule 12 motion); Spencer v.

Federal Prison Camp Duluth, 2016 WL 4942037, at *30 (D. Minn. 2016) (“Conclusory

allegations [for a conspiracy claim] do not suffice.”)(citing to Manis v. Sterling, 862

F.2d 679, 681 (8th Cir. 1988)); Murrin v. Fischer, 2008 WL 540857, at *23 (D. Minn.

2008) (“[W]here a plaintiff offers only conclusory allegations of a conspiracy

against a party, the claim is adjudged to have been insufficiently pled, and is


                                          11
          CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 12 of 25




subject to dismissal.”)(citing to Snelling v. Westhoff, 972 F.2d 199, 200-01 (8th Cir.

1992)).

       The complaint contains no factual allegations whatsoever of what the City

and the John Doe defendants purportedly agreed upon, how the City purportedly

acted in concert with the John Doe defendants, or what those concerted actions

entailed. Put differently, the complaint is entirely devoid of any specific, material

facts tending to show that the City came to any agreement with the John Doe

defendants, let alone a more specific plan to deprive Plaintiff or other protestors

of their constitutional rights. Without a single factual allegation, Plaintiff’s generic

allegation that the City acted in concert with one or more of the John Doe

defendants is nowhere near the “plausible” standard that must be met in pleading

a conspiracy. Lawrence v. City of St. Paul, 740 F. Supp. 2d 1026, 1050 (D. Minn. 2010).

(citing Twombly, 550 U.S. at 570.) As such, Plaintiff’s conspiracy claim fails as a

matter of law.

III.   PLAINTIFF’S COMPLAINT FAILS TO ALLEGE THAT PLAINTIFF OR
       THE PUTATIVE CLASS HAVE STANDING TO SEEK INJUNCTIVE
       RELIEF.

       Plaintiff’s complaint seeks equitable relief for herself and members of the

putative class. (ECF 1 at ¶ 23, 47.) Where a complaint fails to allege standing for

the sought-for equitable relief, dismissal is appropriate pursuant to Fed. R. Civ. P.

12(b)(1) as the Court lacks subject-matter jurisdiction. ARRM v. Piper, 367 F. Supp.


                                          12
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 13 of 25




3d 944, 950-51 (D. Minn. 2019) (citations omitted). Standing requires that (1) a

plaintiff has suffered an injury in fact; (2) there is a causal connection between the

injury and the conduct of the defendant; and (3) it is likely that the injury will be

redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-

61 (1992). Plaintiff has failed to allege that she or the putative class have standing

to bring a claim for injunctive relief.

      A plaintiff seeking injunctive relief must demonstrate that the risk of a

future injury is of a sufficient likelihood; past injury alone is insufficient to

establish standing for prospective relief. See City of Los Angeles v. Lyons, 461 U.S.

95, 105-06 (1983). In the case at hand, the possibility that unprecedented civil

unrest will recur in Minneapolis, that Plaintiff or members of the putative class

will choose to protest and that they will possibly be harmed is far too speculative

to establish standing. The case of Elend v. Basham is instructive on this issue. 471

F.3d 1199 (11th Cir. 2006).

      In that case, the plaintiffs were individuals who had intended to protest

outside of an arena hosting a political rally attended by then-President George W.

Bush. They were relegated by the Secret Service to a “First Amendment Zone” a

quarter mile away from the rally venue. Id. at 1202-03. Plaintiffs alleged that this

violated their First Amendment rights and brought an action for injunctive and

declaratory relief. Id. Specifically, the plaintiffs alleged that in the future they


                                          13
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 14 of 25




planned to continue protesting in a similar manner at presidential appearances

there and around the country. Id. at 1206. The Eleventh Circuit ruled that they did

not have standing to bring the claims as their possibility of future injury was too

speculative. Id. at 1206-07. “To find that [Plaintiffs future intent to protest in a

similar manner around the country] somehow constitutes ‘real and immediate’

injury sufficient to confer standing would eviscerate the meaning of both words.”

Id. at 1209.

       Plaintiff in this case faces an even greater standing challenge, as she does

not even allege a likelihood or intention to participate in future protests,

eviscerating the possibility of future harm. Nonetheless, even if Plaintiff had made

such an allegation, “[s]uch ‘some day’ intentions—without any description of

concrete plans, or indeed even any specification of when the ‘some day’ will be—

do not support a finding of the ‘actual or imminent’ injury that our cases require.”

Lujan, 504 U.S. at 564. Simply put, Plaintiff alleges no plans or intention to attend

protests in the future, and there is no reason to believe that Plaintiff here is

sufficiently likely to suffer further injuries to her constitutional rights to warrant

injunctive relief. Nor is there any allegation that the putative class members have

any intention to protest again in the future and therefore, no basis on which to find

they are likely to suffer future harm. This is not an “injury” that confers standing

to request injunctive relief.


                                         14
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 15 of 25




      Plaintiff and the putative class have also failed to plead that they will be able

to obtain an appropriate remedy from this Court with injunctive relief. Plaintiff is

requesting specifically that the Court issue an order “prohibiting Defendants, their

officers, agents, employees, and successors, from engaging in the illegal practices

complained of herein.“ (ECF 1 at 10 (wherefore clause 4).) Plaintiff and the putative

class members lack standing to seek this relief as they lack both an injury and a

remedy in the context of their equitable claims. Such a generic, conclusory

injunction is meaningless on its face. Refining it further would also be futile

because, as discussed infra, each instance of alleged unlawful force needs to be

analyzed under the totality of the circumstances. See Graham v. Connor, 490 U.S. at

396. As each future use of force must be assessed under the specific and total facts

of the situation, all the Court could order is an injunction for officers to follow the

Constitution, which is not a proper use of the Courts’ equitable powers. Barrera v.

U.S. Dep't of Homeland Sec., No. CIV 07-3879 (JNE/SRN), 2009 WL 825787, at *9–10

(D. Minn. Mar. 27, 2009) (citations omitted). Accordingly, Plaintiff has failed to

allege that she has standing to pursue the injunctive relief she seeks.

      As the Plaintiff does not have standing to seek injunctive relief, she cannot

serve as the class representative. O'Shea v. Littleton, 414 U.S. 488, 494 (1974). Even

if Plaintiff had standing for injunctive relief, the potential class members still do

not have standing for injunctive relief, and as the complaint solely seeks injunctive


                                          15
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 16 of 25




relief for the class members, Plaintiff’s class allegations should be dismissed on

this basis alone.

IV.    PLAINTIFF’S CLASS ALLEGATIONS ARE INSUFFICIENT                              TO
       SUPPORT A CLASS ACTION UNDER FED. R. CIV. P. 23(a).

       Plaintiff alleges that she is seeking monetary, injunctive, and declaratory

relief on behalf of any protestors who were injured by the MPD. (ECF 1 at ¶¶ 23,

24.) “The class action is an exception to the usual rule that litigation is conducted

by and on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 348 (2011) (citations and quotation marks omitted). A plaintiff

must demonstrate that each element of Fed. R. Civ. P. 23 is satisfied. See Gen. Tel.

Co. of the Sw. v. Falcon, 457 U.S. 147, 158-61 (1982). Where a plaintiff’s complaint,

on its face, demonstrates that the plaintiff cannot satisfy the requirements of Rule

23, the Court may dismiss the plaintiff’s class allegations. Jarrett v. Panasonic Corp.

of N. Am., 8 F. Supp. 3d 1074, 1089–90 (E.D. Ark. 2013); see also Falcon, 457 U.S. at

160.   Here, Plaintiff’s allegations clearly show that she could not satisfy the

requirements of Fed. R. Civ. P. 23 and is not entitled to bring a class action.

       Fed. R. Civ. P. 23 provides that any class must meet the criteria of Rule 23(a),

requiring that the claims of the Plaintiffs must be “typical of the claims” of the

class and that there must be “questions of law or fact common to the class.”

Plaintiff’s complaint states that she is seeking class certification under Fed. R. Civ.

P. 23(b)(1)(B) and 23(b)(2) which add additional requirements. Fed. R. Civ. P.
                                          16
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 17 of 25




23(b)(1)(B) allows class certification where “prosecuting separate actions by or

against individual class members would create a risk of . . . adjudications with

respect to individual class members that, as a practical matter, would be

dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their

interests[.] Fed. R. Civ. P. 23(b)(2) provides that class certification may be granted

where “the party opposing the class has acted or refused to act on grounds that

apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” While the former

would allow for monetary relief, the latter allows for only injunctive or declaratory

relief. See Fed. R. Civ. P. 23(b)(1)(B) & (b)(2).

      Plaintiff’s allegations of excessive force and First Amendment retaliation

during the course of the protests are by their very nature incompatible with a class

action, and the class action claims should be stricken. On its face, the complaint

establishes there are no common questions of law amongst all the putative class

members, nor are the claims of the named Plaintiff typical of the claims of the class.

      A.     There are no questions of law common to the class.

      To certify a class there must be “questions of law or fact common to the

class.” Fed. R. Civ. P. 23(a)(2). Though a plaintiff may craft questions which

appear on their face to generally apply to the members of the class, this is


                                            17
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 18 of 25




insufficient to meet this commonality requirement, nor is it enough that a plaintiff

alleges that the class have all suffered a violation of the same law. Dukes, 564 U.S.

at 349, 350. Rather “[Plaintiffs’] claims must depend upon a common contention .

. . . That common contention, moreover, must be of such a nature that it is capable

of classwide resolution—which means that determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one

stroke.” Id. Here, Plaintiff has proposed four questions of law that she claims are

common to the class:

   • Whether Defendants acted in violation of the protestors’ civil rights;

   • Whether the Defendants committed acts of unnecessary force;

   • Whether the Defendants committed acts of police brutality;

   • Whether individuals have suffered harm sufficient to bring their claims in
     court.

(ECF 1 at ¶ 32.)

      Notably, Plaintiff does not allege that “the City” as an entity directly used

force or “brutality”, i.e., used chemical irritant on her, or that the City violated her

civil rights. Whether the City’s officers used greater force than was necessary or

acted in a way that violated an individual’s civil rights are questions that cannot

be answered for the hundreds of putative class members in one stroke. The

reasonableness of the use of force must be judged from the “perspective of a



                                          18
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 19 of 25




reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Graham v. Connor, 490 U.S. at 397 (quoting Terry v. Ohio, 392 U.S. 1, 20-22 (1968)).

When evaluating an officer’s use of force, a court must pay “careful attention to

the facts and circumstances of [the] particular case . . . .” Id. at 396. Additionally,

each officer’s use of force should be assessed independently. Smith v. City of

Minneapolis, 754 F.3d 541, 547–48 (8th Cir. 2014).

      Here, the complaint alleges only one distinct factual scenario that

purportedly constitutes unlawful uses of force in violation of Plaintiff’s civil rights

and alludes to an unknown number of other situations where police tried to

“corral and concentrate” protestors. In order for the claims of the putative class

members to be properly evaluated, each plaintiff’s situation would need to be

analyzed individually in order to determine whether the force used in that

situation by the officer was reasonable and/or if that Plaintiff suffered a civil rights

violation.   To meet the commonality requirement, it is not enough to raise

“common questions” but rather, a class proceeding must be able to generate

“common answers.”       Dukes, 564 U.S. at 350 (quotation omitted). There is no

common answer to the question of whether the City’s agents used unreasonable

force against members of the putative class here, a class consisting of anyone

injured as a result of the unknown actions of unknown Minneapolis Police




                                          19
      CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 20 of 25




Officers. Answers could only be obtained by assessing each use of force

independently for each individual plaintiff.

      Plaintiff’s remaining question, regarding whether the individual class

members have suffered harm sufficient to bring their claims in court, is also

inconsistent with class certification. In order for the purported injuries of the

putative class members to be properly evaluated, each plaintiff’s situation would

once again need to be analyzed individually to determine the harm suffered by

that member. There is no common answer to the question of what harm was

suffered by purported class members, and answers could only be obtained by

assessing each purported injury independently.

      B.    Each alleged unconstitutional encounter with an MPD officer must
            be analyzed on its own facts; Plaintiff cannot show her claims are
            typical of the class.

      Federal Rule of Civil Procedure 23(a)(3) requires that a plaintiff show that

the “claims or defense of the representative parties are typical of the claims or

defenses of the class.” Plaintiff must demonstrate “that there are other members

of the class who have the same or similar grievances as the plaintiff.” Donaldson v.

Pillsbury Co., 554 F.2d 825, 830 (8th Cir. 1977) (citation and quotation marks

omitted). Class claims that require each individual incident to be individually

analyzed cannot meet the typicality requirement. Elizabeth M. v. Montez, 458 F.3d

779, 786-87 (8th Cir. 2006). Here, Plaintiff and the putative class have alleged two


                                        20
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 21 of 25




types of constitutional violations, excessive force and First Amendment

retaliation. By their very nature these types of claims are entirely dependent on

the facts of each situation and cannot meet the class typicality requirement.

       To establish a constitutional violation under the Fourth Amendment, a

plaintiff must prove that the amount of force used was objectively unreasonable

under the totality of the circumstances. Graham v. Connor, 490 U.S. at 396. “Use of

excessive force is an area of the law ‘in which the result depends very much on the

facts of each case[.]’” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (citation omitted).

As discussed, supra, given that every use of force must be assessed on the totality

of the circumstances, there is no way that Plaintiff’s individual claims could be

decided as a group.

       “To establish a First Amendment retaliation claim under 42 U.S.C. § 1983,

the plaintiff must show (1) he engaged in a protected activity, (2) the government

official took adverse action against him that would chill a person of ordinary

firmness from continuing in the activity, and (3) the adverse action was motivated

at least in part by the exercise of the protected activity.” Revels v. Vincenz, 382 F.3d

870, 876 (8th Cir. 2004) (citation omitted). When the “adverse action” alleged is

the use of excessive force, the threshold issue is whether the force was excessive at

all, because if there was no excessive force then the claim for First Amendment

retaliation also fails. Burbridge, 430 F.Supp.3d at 614. (plaintiff whose excessive


                                           21
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 22 of 25




force claim had been dismissed could not sustain a First Amendment retaliation

claim for the use of that force). Under the causation prong, a plaintiff must show

that the retaliatory motive was a “substantial factor” or “but-for cause” of the

adverse action. Baribeau v. City of Minneapolis, 596 F.3d 465, 481 (8th Cir. 2010). “In

other words, the plaintiff must show he was singled out because of [his] exercise

of constitutional rights.” Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014)

(quotation omitted). This requires weighing the evidence about the motivation of

the particular officer who was allegedly retaliating. Id. at 602-03. Currently,

Plaintiff has only alleged a single incident of retaliation. Practically, however, each

incident that a putative class member may eventually allege will need to be

separately analyzed to determine if the officer had a retaliatory motive, as they

very possibly could have occurred on different days, in different situations,

presumably with different officers and that is only if each individual instance is

first found to be a use of excessive force.

     C.      Certification Is Inappropriate Under Fed. R. Civ. P. 23(b)(1)(B)

      Fed. R. Civ. P. 23(b)(1)(B) allows class certification where “prosecuting

separate actions by or against individual class members would create a risk of . . .

adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to


                                          22
       CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 23 of 25




protect their interests[.] This is often used in situations involving “an action which

charges a breach of trust by an indenture trustee or other fiduciary similarly

affecting the members of a large class of security holders or other beneficiaries,

and which requires an accounting or like measures to restore the subject of the

trust.” Krueger v. Ameriprise Fin., Inc., 304 F.R.D. 559, 578 (D. Minn. 2014) (quoting

Fed. R. Civ. P. 23, Advisory Committee notes (1966 Amendment)). That is simply

nothing like the case at hand.       As already discussed, there is such inherent

individuality in each case when analyzing the use of force or First Amendment

retaliation, there can be no risk that an adjudication with regard to Plaintiff will

affect the rights of a putative class member who was injured by the MPD on some

other occasion in some other location. It is impossible, on the face of the complaint,

to certify a class under Fed. R. Civ. P. 23(b)(1)(B).

     D.      Certification Is Inappropriate Under Fed. R. Civ. P. 23(b)(2).

      Plaintiff pleads Fed. R. Civ. P. 23(b)(2) as a basis for class certification, but

the Complaint shows she cannot meet that Rule’s requirements. A Rule 23(b)(2)

class may proceed on the theory that “the party opposing the class has acted or

refused to act on grounds that apply generally to the class, so that final . . . relief is

appropriate respecting the class as a whole[.]” “The key to the (b)(2) class is ‘the

indivisible nature of the injunctive or declaratory remedy warranted – the notion

that the conduct is such that it can be enjoined or declared unlawful only as to all


                                           23
      CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 24 of 25




of the class members or as to none of them.’” Dukes, 564 U.S. at 360 (quotation

omitted). The Eighth Circuit has explained that a class is not suitable for 23(b)(2)

certification when the defendant’s “conduct cannot be evaluated without reference

to the individual circumstances of each plaintiff.” Harris v. Union Pacific Railroad

Company, 953 F.3d 1030, 1038 (8th Cir. 2020). As discussed, supra, the claims of the

putative class members cannot be assessed as a unit because each incident must

be assessed on its own facts before there can be a finding that a class member was

subject to a constitutional violation at all. To date, Plaintiff has only identified a

single incident, and yet defines the class as consisting of all protestors that have

been injured by the MPD. The scope of such incidents would inherently extend

over such a wide range of circumstances, Plaintiff cannot meet the requirement

that the City “acted or refused to act on grounds that apply generally to the class.”

                                  CONCLUSION

      The City respectfully requests that the Court dismiss the City from this

lawsuit with prejudice as the express claims and the Monell allegations are

insufficient on the face of the complaint. The City also request that the Court

dismiss the class allegations from the complaint as the putative class members do

not have standing to pursue any equitable relief and, on the face of the complaint,

the allegations are incompatible with class certification.




                                         24
     CASE 0:20-cv-01303-DSD-BRT Doc. 22 Filed 11/19/20 Page 25 of 25




Dated: November 19, 2020            JAMES R. ROWADER, JR.
                                    City Attorney
                                    By /s Sharda Enslin
                                    KRISTIN R. SARFF (0388003)
                                    SHARDA ENSLIN (0389370)
                                    HEATHER P. ROBERTSON (0390470)
                                    Assistant City Attorneys
                                    350 South Fifth Street, Room 210
                                    Minneapolis, MN 55415
                                    (612) 673-3919
                                    (612) 673-2180
                                    (612) 673-3949
                                    kristin.sarff@minneapolismn.gov
                                    sharda.enslin@minneapolismn.gov
                                    heather.robertson@minneapolismn.gov

                                    Attorneys for Defendant
                                    City of Minneapolis




                                   25
